DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections have been withdrawn in view of the claim amendments.

Applicant’s arguments with respect to claims 1-7, 9-14, 16-17, 37-38, and 41-43  have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed October 26 2021 have been fully considered but they are not persuasive. In regards to the applicant’s arguments, the examiner respectfully disagrees with certain arguments presented by the applicant. For example on Pg. 14 of the applicant’s arguments, the applicant argues (1) Park fails to teach or suggest the feature “determining, by a base station”. More specifically the applicant argues that Park doesn’t teach or suggest that the base station determines whether the in-device interference exists. However in light of the applicant’s disclosure in (Fig. 5 & Para [00200]), the base station determines whether the in-device interference exists based on receiving information from the UE indicating the interference such as the “interference tolerance capability information”, (see applicant’s specification, Fig. 5, step S502 & Para [00200] i.e., At step S502, the base station receives the interference tolerance capability information of the UE and the information on the UE accessing a network, determines that harmonic interference exists between an uplink transmission in a first frequency band and a downlink transmission in a second frequency band & [00228-00230]). Therefore the base station determines whether the in-device interference exists based on information received from the UE indicating the interference. Park discloses the base station determines whether the in-device interference exists based on information received or reported from the UE indicating the interference such as the “in-device Coexistence Interference Avoidance (IDC) Assistance Information” message, (Park, see Fig. 4 & Para’s [0050], [0051] i.e., the wireless communication device 104 can inform the network about such problems, [0066], [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 is sent by the base station in response to receiving an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem & [0077]). Therefore the teachings of Park does teach that the base station determines whether the in-device interference exists based on information received from the UE such as the “in-device Coexistence Interference Avoidance (IDC) Assistance Information”.

In regards to the applicant’s arguments on (Pg.’s 14-15) of the remarks the applicant argues that (2) Park fails to teach or suggest the feature “determining…according to information on the UE accessing a network. However the examiner respectfully disagrees. Park discloses that the “in-device Coexistence Interference Avoidance (IDC) Assistance Information” includes Wi-Fi beacon information 581, (Park, see Fig. 5 i.e., Wi-Fi beacon information 581 & Para’s [0050] & [0080]). Such information included in the W-Fi Beacon Information (Park, see Fig. 5 i.e., Wi-Fi beacon information 581) of the IDC assistance information reported to the base station may be reasonably interpreted as the claimed “information on the UE accessing a network”. This is because, Park discloses such information includes a beacon reception interval or timing which is used by the UE when the UE accesses the network for periodically receiving beacons from the network, (Park, see Para’s [0041] i.e., beacon interval where the access point 106 periodically sends a beacon to the wireless communication device 104 [0052] i.e., The beacon interval 141 is the time between each beacon…The scan interval 139 is the amount of time between attempts to receive a beacon. The scan interval 139 may have units of time or an index & [0053] i.e., The  scan offset 140 represents a delta from a specific point in the LTE protocol and a specific point of the passive or active scan activity of the Wi-Fi transceiver 111 (e.g., the start of Wi-Fi beacon reception). The applicant argues that the IDC assistance information was equated to information on the UE accessing a network, which is not suitable in terms of technology or logic (see Pg. 15 of remarks). The applicant then states, “with respect to technology, those skilled in the art can understand that, the action that the UE access a network is an ordinary operation, as an initial action to enable the network to service the UE” (see Pg. 15 of remarks). The UE in the teachings of Park will perform the initial action of accessing the network (Park, see Fig. 1 i.e., UE will access the network) to enable the network to service the UE. The network will service the UE when the UE accesses the network according to information such as the determined beacon interval, (Park, see Para’s [0041] & [0052-0053]). Therefore such information which is included (Park, see Fig. 5 i.e., Wi-Fi beacon information 581 & Para’s [0050-0053] & [0080]) may be broadly interpreted as “information on the UE accessing a network”. The claim limitation in claim 1 of “according to information on the UE accessing a network” does not specifically define what the information is and therefore with broadest reasonable interpretation of the claim limitation, the Wi-Fi beacon information which includes a beacon reception interval or timing (Park, see Fig. 5 i.e., Wi-Fi beacon information 581 & Para’s [0041], [0050-0053], & [0080]) may be reasonably interpreted as “information on the UE accessing a network” because such information is used by the UE when the UE accesses the network and the network services the UE upon network access according to such information such as the beacon reception interval information. 

In regards to the applicant’s argument on (Pg. 15 of the remarks) the applicant states “with respect to the logic, applicant respectfully submits that the IDC assistance information cannot be equated to the information on the UE accessing a network because: (1) the IDC assistance information has been alleged to be equivalent to the interference tolerance capability information. While the IDC assistance information was cited to be equivalent to the claimed “interference tolerance capability information” because it indicates the existence of in-device interference to the base station (Park, see Para’s [0051] & [0074] i.e., IDC assistance information message transmitted by the wireless communication device 104 to the eNB 302 indicating a coexistence problem), the IDC assistance information still includes “information on the UE accessing a network” such as the Wi-Fi beacon information sent to the base station, (Park, see Fig. 5 i.e., Wi-Fi beacon information 581 & Para’s [0041], [0050-0053], & [0080]). Therefore such information on the UE accessing the network (i.e., Wi-Fi beacon information in IDC assistance information) doesn’t include specific information on interference. But rather it includes specific information on the UE accessing the network as assistance information used by the base station for mitigating the in-device interference (Park, see Fig. 4 & Para’s [0074] & [0077]). Therefore the IDC assistance information taught in Park is not different from the information on the UE accessing a network because such “information on the UE accessing a network” is included in the IDC assistance information as Wi-Fi beacon information, (Park, see Fig. 5 i.e., Wi-Fi beacon information 581 & Para’s [0041], [0050-0053], & [0080]).

In regards to the applicant’s argument on (Pg.’s 15-16) of the remarks, the applicant argues that (3) Park fails to teach or suggest the feature “in a time interval during which the base station sends control data of the downlink transmission in one of the two frequency bands”, a new ground(s) of rejection has been set forth for addressing the claim feature. Therefore arguments presented with respect to the claim feature are considered moot. 

     
In regards to the applicant’s argument on (Pg.’s 15-16) of the remarks, the applicant argues that (4) Park fails to teach or suggest the feature of “instruct, the UE to stop the uplink transmission in at least one of the two frequency bands or perform power back-off for the uplink transmission in the at least one of the two frequency bands”. However the Park, see Fig. 4 & Para [0074]). Park discloses that such configuration sent to the UE for mitigating the in-device interference includes the eNB 102 ensuring that no LTE UE uplink transmissions are scheduled during the Wi-Fi beacon periods (Park, see Para [0077] i.e., In other words, the eNB 102 may ensure that no LTE UE uplink transmissions are scheduled during the Wi-Fi beacon periods. The eNB 102 may generate an IDC configuration message 324). Therefore Park teaches in (Para [0077]) that LTE UE uplink transmissions during Wi-Fi beacon periods will be stopped by the UE according to the configuration information instruction sent to the UE since no LTE uplink transmission occurs during the Wi-Fi beacon period. Therefore Park does disclose the claim feature of “instruct, the UE to stop the uplink transmission in at least one of the two frequency bands or perform power back-off for the uplink transmission in the at least one of the two frequency bands”.

For the reasons explained above, Park does teach the claim features argued by the applicant in arguments (1), (2), and (4). The same reasons apply for independent claims 9 and 37-38 for the same reasons as independent claim 1. The dependent claims 2, 4-6, 10, 12-14, and 16 remain rejected over the prior art based at least on their dependence to independent claims 1, 9, and 37-38. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-6, 9-10, 12-14, 16, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US (2013/0114583) in view of Ahluwalia et al. US (2017/0105221).

Regarding Claim 1, Park discloses a method of coordinating interference (see Para’s [0019] i.e., A method for in-device coexistence interference avoidance (IDC) is described, [0024] i.e., Interference between LTE and Wi-Fi is detected & [0077]), comprising: determining, by a base station (see Fig. 1 i.e., eNB 102), whether in-device interference exists between uplink and downlink transmissions (see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference, & Fig. 4, step 402 i.e., eNB 102 will determine whether the in-device interference exists based on receiving the in-device coexistence interference avoidance (IDC) assistance information message from a wireless communication device & Para’s [0035] i.e., Communication between a wireless communication device 104 and either (or both) an eNB 102 and an access point 106 may be accomplished using transmission over a wireless link, including an uplink 109a-b and a downlink 108a-b. The uplink 109a-b refers to communication sent from a wireless communication device 104 to an eNB 102 or an access point 106. The downlink 108a-b refers to communications sent from an eNB 102 or an access point 106 to a wireless communication device 104), for a User Equipment (UE) (see Fig. 1 i.e., wireless communication device 104 is a user equipment (UE) & Para [0032]), in two frequency bands, (see Fig. 1 i.e., LTE transceiver 110 & Wi-Fi transceiver 111 will operate on respective frequency bands & Para’s [0037] i.e., a wireless communication device 104 may be equipped with multiple radio transceivers and receivers & [0038] i.e., One of the difficulties of operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies (i.e., “two frequency bands”) or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceivers receptions, [0039-0040] i.e., ISM frequency band occupied by Wi-Fi and Bluetooth, [0047] i.e., The In-device Coexistence Interference (IDC) Avoidance…addresses the coexistence scenarios that LTE-A, GNSS, Bluetooth, and Wi-Fi radios encounter when implemented in the same device and operating on adjacent or sub-harmonic frequencies (i.e., “two frequency bands”), [0048] i.e., When ISM transceivers (e.g., a Bluetooth transceiver 179 or a Wi-Fi transceiver 111) and a Long Term Evolution (LTE) transceiver 110 are implemented in the same wireless communication device 104, the uplink 109 transmission from the ISM transceiver may interfere with the Long Term Evolution (LTE) downlink 108 reception by the Long Term Evolution (LTE) transceiver 110. Likewise, the Long Term Evolution (LTE) transceiver 110 uplink 109 transmission may interfere with the ISM downlink 108 receptions…adjacent nature of frequency band allocations for Wi-Fi/Bluetooth and Long Term Evolution (LTE), [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information to the eNB 102 (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104), [0051] i.e., At the most complex mode, the in-device coexistence interference avoidance (IDC) reporting module 112 may operate in a “Coordinated within UE and with network” manner, whereby different radio technologies within the wireless communication device 104 are aware of possible coexistence problems and the wireless communication device 104 can inform the network about such problems, [0062] i.e., The in-device coexistence interference avoidance (IDC) reporting module 112 may maintain an interference indication variable 115 that tracks the state of interference. The interference indication variable 115 may be used to track whether interference is occurring between multiple transceivers on the wireless communication device 104, [0066], [0074] i.e., in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104) & [0077]) 

see Fig. 5 i.e., Wi-Fi beacon information 581 of (IDC) assistance information message 586 & Para’s [0020-0022], [0050] i.e., in-device coexistence interference avoidance (IDC) assistance information reported to the eNB includes Wi-Fi beacon information 181 (i.e., includes information on the UE accessing a network), [0052] i.e., The scan interval 139 is the amount of time between attempts to receive a beacon (i.e., information on the UE accessing a network), [0053] i.e., protocol offset 138 & scan offset 140 (i.e., information on the UE accessing a network), [0066], [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 is sent in response to the in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless device 304 to the eNB 302 indicating a coexistence problem, [0077] i.e., The eNB 402 may receive 402 an in-device coexistence interference avoidance (IDC) assistance information message from a wireless communication device 104. The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods with the occurrence of Wi-Fi beacon periods & [0080] i.e., The in-device coexistence interference avoidance (IDC) assistance information message 586 may include Wi-Fi beacon information 581 (i.e., includes information on the UE accessing a network))  
and when the in-device interference exists between the uplink and downlink transmissions in the two frequency bands for the UE, (see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference & Para’s [0038] & [0048-0050] i.e., in-device coexistence interference avoidance (IDC) problem is determined to exist, [0051] i.e., the wireless communication device 104 can inform the network about such problems & [0074] i.e., coexistence problem notified to the eNB 302)

sending, by the base station, configuration information to the UE, (see Fig. 4 i.e., step 406 configuration message sent by the eNB & Para’s [0025] i.e., An IDC configuration message may be received from the eNB, [0072] i.e., The in-device coexistence interference avoidance (IDC) mitigation module 116b may send reporting trigger configurations to the wireless communication device 104 to mitigate interference, [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324…in response to an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem, [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304…the in-device coexistence interference avoidance (IDC) configuration message 324 may be transmitted using radio resource control (RRC) signaling, [0077], & [0086])

wherein the configuration information is used to instruct the UE (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]) to, in a time interval during which a base station (see Fig. 1 i.e., Access Point 106 & Para [0034] i.e., An access point 106 may also be referred to as a base station) sends control data of the downlink transmission in one of the two frequency bands, (see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

stop the uplink transmission in at least one of the two frequency bands (see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band) or perform power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 
Park, see Fig. 1 i.e., downlink (DL) 108, uplink (UL) 109 & Para’s [0032-0034] i.e., eNB 102 & AP 106 performs DL/UL wireless communications with the wireless communication device 104, [0048-0050], [0066-0068], & [0077]), Park does not disclose the method is performed by a single base station. However the claim feature would be rendered obvious in view of  Ahluwalia et al. US (2017/0105221).
   
Ahluwalia discloses combining an access point and a base station into a single base station (see Figures 1-2 i.e., base station 5 comprises a (H)enB and access point (AP) & Para’s [0005] & [0033-0034] i.e., the base station 5 is a dual mode base station (dual FAP) which comprises an LTE home base station (HeNB) part 5-1 and a non-LTE access point (AP) part 5-2 (e.g., a Wi-Fi AP). In this example, the HeNB part 5-1 and the AP part 5-2 are co-located (and hence they share at least some hardware and/or software components). 

(Ahluwalia suggests the base station 5 alleviates in-device coexistence (IDC) interference arising in a UE device, by exchanging information between the AP and HeNB via a dedicated interface (see Fig. 2 i.e., dedicated interface between AP and HeNB) which results in reduction of the interference and in turn may increase the overall data throughput, (see Fig. 3 & Para’s [0006-0014] i.e., undesired interference arises as a result of communication occurring concurrently in the same mobile device (for example, as a result of concurrent use of LTE and non-LTE radio technologies), the interference is sometimes referred to as ‘in-device coexistence (IDC) interference which causes an ‘in-device coexistence (IDC) situation, [0018] i.e., techniques for alleviating interference (hence improving data throughput), [0037-0042] i.e., Returning to Fig. 1, the dual FAP 5 is beneficially configured to alleviate any such in-device coexistence (IDC) interference & [0049-0060] i.e., vi) the HeNB part 5-1 may obtain timing information from the AP part 5-2, using which information the HeNB part 5-1 may be arranged to avoid scheduling any uplink (LTE) communications (at least in LTE Band 7) at least for the duration of any ISM transmission by the AP part 5-2 in Wi-Fi Channel 14 & [0062] i.e., reduction of interference…This in turn may increase the overall data throughput). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the eNB 102 and the access point 106 disclosed in Park to be combined into a single base station such as the base station 5 disclosed in the teachings of Ahluwalia who discloses combining an access point and a base station into a single base station 5 which would result in stopping the uplink transmission in at least one of the two frequency bands  in a time interval during which the single base station sends control data of the downlink transmission in one of the two frequency bands, because the motivation lies in Ahluwalia that the dual mode base station 5 alleviates in-device coexistence (IDC) interference arising in a UE device, which results in reduction of the interference and in turn may increase the overall data throughput. 

see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference & Para’s [0038] & [0048-0050] i.e., in-device coexistence interference avoidance (IDC) problem is determined to exist, [0051] i.e., the wireless communication device 104 can inform the network about such problems & [0074] i.e., coexistence problem notified to the eNB 302), sending, by the base station, the configuration information to the UE, (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086])

wherein the configuration information is used to instruct the UE (see Fig 4 i.e., 406 & Para [0077]) to, in the time interval during which the base station sends the control data of the downlink transmission in one of the two frequency bands, (see Para’s [0019], [0041], & [0044-0046]) stop the uplink transmission in the at least one of the two frequency bands or perform power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0066], [0068], & [0075-0077]) comprises: when it is determined that harmonic interference exists between the uplink transmission in a first frequency band and the downlink transmission in a second frequency band for the UE, (see Fig. 1 & Para’s [0038] i.e., operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceiver’s reception & [0047-0048] i.e., the LTE transceiver 110 uplink 109 transmissions may interfere with the ISM downlink 108 receptions)

determining a first time interval during which the control data of the downlink transmission in the second frequency band is to be sent, (see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

see Fig. 4 i.e., step 406 & Para’s [0025] i.e., An IDC configuration message may be received from the eNB, [0072] i.e., The in-device coexistence interference avoidance (IDC) mitigation module 116b may send reporting trigger configurations to the wireless communication device 104 to mitigate interference, [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324…in response to an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem, [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304…the in-device coexistence interference avoidance (IDC) configuration message 324 may be transmitted using radio resource control (RRC) signaling, [0077], & [0086])

wherein the first configuration information is used to instruct (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086])  the UE to, in the first time interval (see Para’s [0019] & [0041]), stop the uplink transmission in the first frequency band (see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band) or send the uplink transmission in the first frequency band at a reduced transmission power, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 
 
see Para’s [0044] i.e., traffic indication map (TIM) (i.e., “control signaling”), which is sent with each beacon frame, [0045-0046] i.e., Each station learns through the traffic indication map (TIM) (i.e., “control signaling”) in the beacon whether the access point 106 buffered any frames destined to them & [0069] i.e., Traffic indication Message (TIM) element (i.e., “control signaling”) (carried by the Wi-Fi beacon)).

Regarding Claim 5, Park discloses the method according to claim 4, wherein when the control data comprises the control signaling only (see Para’s [0044-0046], & [0069]), the first configuration information comprises a first interference coordination policy (see Para’s [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., “first interference coordination policy”) (i.e., DRx) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304, [0076] i.e., The IDC configuration message 324 may also include reporting trigger configurations 326), 

and the first interference coordination policy (see Para’s [0075] & [0077]) comprises: that the UE delays sending the uplink transmission in the first frequency band for a length of the first time interval, (see Para’s [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or “delayed” in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period (i.e., ”first time interval”), [0026], [0065], & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission (i.e., “delaying” uplink transmission) by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is delayed or stopped for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or delayed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped or delayed)) or a first set power value by which a transmission power is to be reduced 

see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference & Para’s [0038] & [0048-0050] i.e., in-device coexistence interference avoidance (IDC) problem is determined to exist, [0051] i.e., the wireless communication device 104 can inform the network about such problems & [0074] i.e., coexistence problem notified to the eNB 302)

Receiving, by the base station, interference tolerance capability information reported by the UE, (see Fig. 5 & Para [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information (i.e., “interference tolerance capability information”) to the eNB 102, [0051] i.e., wireless communication device 104 can inform the network about such problems, [0062], [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures & [0074])

wherein determining by the base station, whether the in-device interference exists between the uplink and downlink transmissions, for the UE, in the two frequency bands comprises: determining whether the in-device interference exists between the uplink and downlink transmissions, by the UE, in the two frequency bands according to the interference tolerance capability information reported by the UE, (see Fig. 5 & Para [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information (i.e., “interference tolerance capability information”) to the eNB 102, [0051] i.e., wireless communication device 104 can inform the network about such problems, [0062], [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures & [0074]) and the information on the UE accessing a network, (see Fig. 5 & Para’s [0020] i.e., The IDC assistance information message may include at least one of a beacon duration, a beacon duration change indication, a protocol offset, a protocol offset change indication, a scan interval, a scan offset, and a beacon interval, [0022], [0050], [0053],  [0064], & [0080]) 

Regarding Claim 9, Park discloses a method of coordinating interference (see Para’s [0019] i.e., A method for in-device coexistence interference avoidance (IDC) is described, [0024] i.e., Interference between LTE and Wi-Fi is detected & [0077]), comprising: receiving, by a user equipment (see Fig. 1, wireless communication device 104), configuration information which is sent by a base station, (see Fig. 4 i.e., step 406 & Para’s [0025] i.e., An IDC configuration message may be received from the eNB, [0072] i.e., The in-device coexistence interference avoidance (IDC) mitigation module 116b may send reporting trigger configurations to the wireless communication device 104 to mitigate interference, [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324…in response to an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem, [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304…the in-device coexistence interference avoidance (IDC) configuration message 324 may be transmitted using radio resource control (RRC) signaling, [0077], & [0086])

upon determining that in-device interference exists between uplink and downlink transmissions (see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference, Fig. 4 step 402 & & Para’s [0035] i.e., Communication between a wireless communication device 104 and either (or both) an eNB 102 and an access point 106 may be accomplished using transmission over a wireless link, including an uplink 109a-b and a downlink 108a-b. The uplink 109a-b refers to communication sent from a wireless communication device 104 to an eNB 102 or an access point 106. The downlink 108a-b refers to communications sent from an eNB 102 or an access point 106 to a wireless communication device 104, for the UE (see Fig. 1 i.e., wireless communication device 104 is a user equipment (UE) & Para [0032]), in two frequency bands; (see Fig. 1 i.e., LTE transceiver 110 & Wi-Fi transceiver 111 will operate on respective frequency bands & Para’s [0037] i.e., a wireless communication device 104 may be equipped with multiple radio transceivers and receivers & [0038] i.e., One of the difficulties of operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies (i.e., “two frequency bands”) or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceivers receptions, [0039-0040] i.e., ISM frequency band occupied by Wi-Fi and Bluetooth, [0047] i.e., The In-device Coexistence Interference (IDC) Avoidance…addresses the coexistence scenarios that LTE-A, GNSS, Bluetooth, and Wi-Fi radios encounter when implemented in the same device and operating on adjacent or sub-harmonic frequencies (i.e., “two frequency bands”), [0048] i.e., When ISM transceivers (e.g., a Bluetooth transceiver 179 or a Wi-Fi transceiver 111) and a Long Term Evolution (LTE) transceiver 110 are implemented in the same wireless communication device 104, the uplink 109 transmission from the ISM transceiver may interfere with the Long Term Evolution (LTE) downlink 108 reception by the Long Term Evolution (LTE) transceiver 110. Likewise, the Long Term Evolution (LTE) transceiver 110 uplink 109 transmission may interfere with the ISM downlink 108 receptions…adjacent nature of frequency band allocations for Wi-Fi/Bluetooth and Long Term Evolution (LTE), [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information to the eNB 102 (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104), [0051] i.e., At the most complex mode, the in-device coexistence interference avoidance (IDC) reporting module 112 may operate in a “Coordinated within UE and with network” manner, whereby different radio technologies within the wireless communication device 104 are aware of possible coexistence problems and the wireless communication device 104 can inform the network about such problems, [0062] i.e., The in-device coexistence interference avoidance (IDC) reporting module 112 may maintain an interference indication variable 115 that tracks the state of interference. The interference indication variable 115 may be used to track whether interference is occurring between multiple transceivers on the wireless communication device 104, [0066], [0074] i.e., in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104) & [0077]) according to information on the UE accessing a network (see Fig. 5 i.e., Wi-Fi beacon information 581 of (IDC) assistance information message 586 & Para’s [0020-0022], [0050] i.e., in-device coexistence interference avoidance (IDC) assistance information reported to the eNB includes Wi-Fi beacon information 181 (i.e., includes information on the UE accessing a network), [0052] i.e., The scan interval 139 is the amount of time between attempts to receive a beacon (i.e., information on the UE accessing a network), [0053] i.e., protocol offset 138 & scan offset 140 (i.e., information on the UE accessing a network), [0066], [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 is sent in response to the in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless device 304 to the eNB 302 indicating a coexistence problem, [0077] i.e., The eNB 402 may receive 402 an in-device coexistence interference avoidance (IDC) assistance information message from a wireless communication device 104. The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods with the occurrence of Wi-Fi beacon periods & [0080] i.e., The in-device coexistence interference avoidance (IDC) assistance information message 586 may include Wi-Fi beacon information 581 (i.e., includes information on the UE accessing a network))  

see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]), in a time interval during which a base station (see Fig. 1 i.e., Access Point 106 & Para [0034] i.e., An access point 106 may also be referred to as a base station) sends control data of the downlink transmission in one of the two frequency bands, (see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band) or performing, by the UE, power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 

While Park discloses mitigating the in-device interference for the UE which exists between uplink and downlink transmissions between the eNB 102 and Access Point 106 communicating with the wireless communication device 104 (Park, see Fig. 1 i.e., downlink (DL) 108, uplink (UL) 109 & Para’s [0032-0034] i.e., eNB 102 & AP 106 performs DL/UL wireless communications with the wireless communication device 104, [0048-0050], [0066-0068], & [0077]), Park does not disclose the method is performed by a single base station. However the claim feature would be rendered obvious in view of  Ahluwalia et al. US (2017/0105221).
   
Ahluwalia discloses combining an access point and a base station into a single base station (see Figures 1-2 i.e., base station 5 comprises a (H)enB and access point (AP) & Para’s [0005] & [0033-0034] i.e., the base station 5 is a dual mode base station (dual FAP) which comprises an LTE home base station (HeNB) part 5-1 and a non-LTE access point (AP) part 5-2 (e.g., a Wi-Fi AP). In this example, the HeNB part 5-1 and the AP part 5-2 are co-located (and hence they share at least some hardware and/or software components). 

see Fig. 2 i.e., dedicated interface between AP and HeNB) which results in reduction of the interference and in turn may increase the overall data throughput, (see Fig. 3 & Para’s [0006-0014] i.e., undesired interference arises as a result of communication occurring concurrently in the same mobile device (for example, as a result of concurrent use of LTE and non-LTE radio technologies), the interference is sometimes referred to as ‘in-device coexistence (IDC) interference which causes an ‘in-device coexistence (IDC) situation, [0018] i.e., techniques for alleviating interference (hence improving data throughput), [0037-0042] i.e., Returning to Fig. 1, the dual FAP 5 is beneficially configured to alleviate any such in-device coexistence (IDC) interference & [0049-0060] i.e., vi) the HeNB part 5-1 may obtain timing information from the AP part 5-2, using which information the HeNB part 5-1 may be arranged to avoid scheduling any uplink (LTE) communications (at least in LTE Band 7) at least for the duration of any ISM transmission by the AP part 5-2 in Wi-Fi Channel 14 & [0062] i.e., reduction of interference…This in turn may increase the overall data throughput). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the eNB 102 and the access point 106 disclosed in Park to be combined into a single base station such as the base station 5 disclosed in the teachings of Ahluwalia who discloses combining an access point and a base station into a single base station 5 which would result in stopping the uplink transmission in at least one of the two frequency bands  

Regarding Claim 10, Park discloses the method according to claim 9, wherein, the receiving, by the UE, the configuration information sent by the base station comprises: receiving first configuration information, which is sent by the base station (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086])
 
upon determining that harmonic interference exists between the uplink transmission in a first frequency band and the downlink transmissions in a second frequency band for the UE (see Fig. 1 & Para’s [0038] i.e., operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceiver’s reception & [0047-0048] i.e., the LTE transceiver 110 uplink 109 transmissions may interfere with the ISM downlink 108 receptions)

and determining a first time interval during which the control data of the downlink transmission in the second frequency band is to be sent, (see Para’s [0019] i.e., WiFi beacon periods, [0041], & [0044-0046]) and the according to the configuration see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

Stopping, by the UE, the uplink transmission in the at least one of the two frequency bands, or performing, by the UE power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0066], [0068], & [0075-0077]) comprises: see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]), in the first time interval (see Para’s [0019] i.e., WiFi beacon periods, [0041], & [0044-0046]), stopping the uplink transmission in the first frequency band (see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band)  or sending the uplink transmission in the first frequency band at a reduced transmission power, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 
 
Regarding Claim 12, Park discloses the method according to claim 10, wherein the control data comprises control signaling and a reference signal, or the control data comprises the control signaling. (see Para’s [0044] i.e., traffic indication map (TIM) (i.e., “control signaling”), which is sent with each beacon frame, [0045-0046] i.e., Each station learns through the traffic indication map (TIM) (i.e., “control signaling”) in the beacon whether the access point 106 buffered any frames destined to them & [0069] i.e., Traffic indication Message (TIM) element (i.e., “control signaling”) (carried by the Wi-Fi beacon)).
 
Regarding Claim 13, Park discloses the method according to claim 12, wherein when the control data comprises the control signaling only (see Para’s [0044-0046], & [0069]), the first configuration information comprises a first interference coordination policy (see Para’s [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., “first interference coordination policy”) (i.e., DRx) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304, [0076] i.e., The IDC configuration message 324 may also include reporting trigger configurations 326), 

and the first interference coordination policy (see Para’s [0075] & [0077]) comprises: that the UE delays sending the uplink transmission in the first frequency band for a length of the first time interval, (see Para’s [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or “delayed” in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period (i.e., ”first time interval”), [0026], [0065], & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission (i.e., “delaying” uplink transmission) by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is delayed or stopped for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or delayed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped or delayed)) or a first set power value by which a transmission power is to be reduced 
 
Regarding Claim 14, Park discloses the method according to claim 13, wherein the according to the first configuration information (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]), in the first time interval, stopping the uplink transmission in the first frequency band comprises: according to the first interference coordination policy (see Para’s [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., “first interference coordination policy”) (i.e., DRx) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304, [0076] i.e., The IDC configuration message 324 may also include reporting trigger configurations 326), delaying sending the uplink transmission in the first frequency band for at least the length of the first time interval; (see Para’s [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or “delayed” in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period (i.e., ”first time interval”), [0026], [0065], & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission (i.e., “delaying” uplink transmission) by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is delayed or stopped for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or delayed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped or delayed))

or the sending the uplink transmission in the first frequency band at the reduced transmission power comprises: sending the uplink transmission in the first frequency band at a transmission power reduced by the first set power value.  

Regarding Claim 16, Park discloses the method according to claim 9, further comprising: prior to receiving, by the UE, the configuration information sent by the base station, (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086])

Reporting, by the UE, interference tolerance capability information of the UE to the base station, (see Fig. 5 & Para [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information (i.e., “interference tolerance capability information”) to the eNB 102, [0051] i.e., wireless communication device 104 can inform the network about such problems, [0062], [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures & [0074])

so that the base station determines whether the in-device interference exists between the uplink and downlink transmissions in the two frequency bands according to the interference tolerance capability information reported by the UE, (see Fig. 5 & Para [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information (i.e., “interference tolerance capability information”) to the eNB 102, [0051] i.e., wireless communication device 104 can inform the network about such problems, [0062], [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures & [0074]) and the information on the UE accessing a network, (see Fig. 5 & Para’s [0020] i.e., The IDC assistance information message may include at least one of a beacon duration, a beacon duration change indication, a protocol offset, a protocol offset change indication, a scan interval, a scan offset, and a beacon interval, [0022], [0050], [0053],  [0064], & [0080]) 

Regarding Claim 37, Park discloses a base station (see Fig. 1 i.e., eNB 102 & Fig. 14 i.e., eNB 1402) comprises: a processor (see Fig. 14 i.e., Processor 1466 & Para [0103]); and a memory (see Fig. 14 i.e., Memory 1474 & Para [0103]) for storing instructions executable by the processor (see Para [0103] i.e., instructions 1467a), wherein the processor (see Fig. 14 i.e., Processor 1466 & Para [0103]) is configured to: determining see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference, Fig. 4 step 402 & & Para’s [0035] i.e., Communication between a wireless communication device 104 and either (or both) an eNB 102 and an access point 106 may be accomplished using transmission over a wireless link, including an uplink 109a-b and a downlink 108a-b. The uplink 109a-b refers to communication sent from a wireless communication device 104 to an eNB 102 or an access point 106. The downlink 108a-b refers to communications sent from an eNB 102 or an access point 106 to a wireless communication device 104), for a User Equipment (UE) (see Fig. 1 i.e., wireless communication device 104 is a user equipment (UE) & Para [0032]), in two frequency bands, (see Fig. 1 i.e., LTE transceiver 110 & Wi-Fi transceiver 111 will operate on respective frequency bands & Para’s [0037] i.e., a wireless communication device 104 may be equipped with multiple radio transceivers and receivers & [0038] i.e., One of the difficulties of operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies (i.e., “two frequency bands”) or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceivers receptions, [0039-0040] i.e., ISM frequency band occupied by Wi-Fi and Bluetooth, [0047] i.e., The In-device Coexistence Interference (IDC) Avoidance…addresses the coexistence scenarios that LTE-A, GNSS, Bluetooth, and Wi-Fi radios encounter when implemented in the same device and operating on adjacent or sub-harmonic frequencies (i.e., “two frequency bands”), [0048] i.e., When ISM transceivers (e.g., a Bluetooth transceiver 179 or a Wi-Fi transceiver 111) and a Long Term Evolution (LTE) transceiver 110 are implemented in the same wireless communication device 104, the uplink 109 transmission from the ISM transceiver may interfere with the Long Term Evolution (LTE) downlink 108 reception by the Long Term Evolution (LTE) transceiver 110. Likewise, the Long Term Evolution (LTE) transceiver 110 uplink 109 transmission may interfere with the ISM downlink 108 receptions…adjacent nature of frequency band allocations for Wi-Fi/Bluetooth and Long Term Evolution (LTE), [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information to the eNB 102 (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104), [0051] i.e., At the most complex mode, the in-device coexistence interference avoidance (IDC) reporting module 112 may operate in a “Coordinated within UE and with network” manner, whereby different radio technologies within the wireless communication device 104 are aware of possible coexistence problems and the wireless communication device 104 can inform the network about such problems, [0062] i.e., The in-device coexistence interference avoidance (IDC) reporting module 112 may maintain an interference indication variable 115 that tracks the state of interference. The interference indication variable 115 may be used to track whether interference is occurring between multiple transceivers on the wireless communication device 104, [0066], [0074] i.e., in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104) & [0077]) according to information on the UE accessing a network (see Fig. 5 i.e., Wi-Fi beacon information 581 of (IDC) assistance information message 586 & Para’s [0020-0022], [0050] i.e., in-device coexistence interference avoidance (IDC) assistance information reported to the eNB includes Wi-Fi beacon information 181 (i.e., includes information on the UE accessing a network), [0052] i.e., The scan interval 139 is the amount of time between attempts to receive a beacon (i.e., information on the UE accessing a network), [0053] i.e., protocol offset 138 & scan offset 140 (i.e., information on the UE accessing a network), [0066], [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 is sent in response to the in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless device 304 to the eNB 302 indicating a coexistence problem, [0077] i.e., The eNB 402 may receive 402 an in-device coexistence interference avoidance (IDC) assistance information message from a wireless communication device 104. The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods with the occurrence of Wi-Fi beacon periods & [0080] i.e., The in-device coexistence interference avoidance (IDC) assistance information message 586 may include Wi-Fi beacon information 581 (i.e., includes information on the UE accessing a network))  

and when the in-device interference exists between the uplink and downlink transmissions in the two frequency bands for the UE, (see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference & Para’s [0038] & [0048-0050] i.e., in-device coexistence interference avoidance (IDC) problem is determined to exist, [0051] i.e., the wireless communication device 104 can inform the network about such problems & [0074] i.e., coexistence problem notified to the eNB 302)

sending configuration information to the UE, (see Fig. 4 i.e., step 406 & Para’s [0025] i.e., An IDC configuration message may be received from the eNB, [0072] i.e., The in-device coexistence interference avoidance (IDC) mitigation module 116b may send reporting trigger configurations to the wireless communication device 104 to mitigate interference, [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324…in response to an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem, [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304…the in-device coexistence interference avoidance (IDC) configuration message 324 may be transmitted using radio resource control (RRC) signaling, [0077], & [0086])

wherein the configuration information is used to instruct the UE (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]) to, in a time interval during which a base station (see Fig. 1 i.e., Access Point 106 & Para [0034] i.e., An access point 106 may also be referred to as a base station) sends control data of the downlink transmission in one of the two frequency bands, (see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

stop the uplink transmission in at least one of the two frequency bands (see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band) or perform power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 

While Park discloses mitigating the in-device interference for the UE which exists between uplink and downlink transmissions between the eNB 102 and Access Point 106 communicating with the wireless communication device 104 (Park, see Fig. 1 i.e., downlink (DL) 108, uplink (UL) 109 & Para’s [0032-0034] i.e., eNB 102 & AP 106 performs DL/UL wireless communications with the wireless communication device 104, [0048-0050], [0066-0068], & [0077]), Park does not disclose the method is performed by a single base station. However the claim feature would be rendered obvious in view of  Ahluwalia et al. US (2017/0105221).
   
Ahluwalia discloses combining an access point and a base station into a single base station (see Figures 1-2 i.e., base station 5 comprises a (H)enB and access point (AP) & Para’s [0005] & [0033-0034] i.e., the base station 5 is a dual mode base station (dual FAP) which comprises an LTE home base station (HeNB) part 5-1 and a non-LTE access point (AP) part 5-2 (e.g., a Wi-Fi AP). In this example, the HeNB part 5-1 and the AP part 5-2 are co-located (and hence they share at least some hardware and/or software components). 

(Ahluwalia suggests the base station 5 alleviates in-device coexistence (IDC) interference arising in a UE device, by exchanging information between the AP and HeNB via a dedicated interface (see Fig. 2 i.e., dedicated interface between AP and HeNB) which results in reduction of the interference and in turn may increase the overall data throughput, (see Fig. 3 & Para’s [0006-0014] i.e., undesired interference arises as a result of communication occurring concurrently in the same mobile device (for example, as a result of concurrent use of LTE and non-LTE radio technologies), the interference is sometimes referred to as ‘in-device coexistence (IDC) interference which causes an ‘in-device coexistence (IDC) situation, [0018] i.e., techniques for alleviating interference (hence improving data throughput), [0037-0042] i.e., Returning to Fig. 1, the dual FAP 5 is beneficially configured to alleviate any such in-device coexistence (IDC) interference & [0049-0060] i.e., vi) the HeNB part 5-1 may obtain timing information from the AP part 5-2, using which information the HeNB part 5-1 may be arranged to avoid scheduling any uplink (LTE) communications (at least in LTE Band 7) at least for the duration of any ISM transmission by the AP part 5-2 in Wi-Fi Channel 14 & [0062] i.e., reduction of interference…This in turn may increase the overall data throughput). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the eNB 102 and the access point 106 disclosed in Park to be combined into a single 

Regarding Claim 38, Park discloses a user Equipment (UE) (see Fig. 1 i.e., wireless communication device 104 & Fig. 13), comprising: a processor (see Fig. 13 i.e., Processor 1366); and a memory (see Fig. 13 i.e., Memory 1374) for storing instructions (see Fig. 13 i.e., instructions 1367a) executable by the processor (see Fig. 13 i.e., Processor 1366), wherein the processor (see Fig. 13 i.e., Processor 1366) is configured to: receive configuration information, which is sent by a base station, (see Fig. 4 i.e., step 406 & Para’s [0025] i.e., An IDC configuration message may be received from the eNB, [0072] i.e., The in-device coexistence interference avoidance (IDC) mitigation module 116b may send reporting trigger configurations to the wireless communication device 104 to mitigate interference, [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324…in response to an in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem, [0075] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX) for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304…the in-device coexistence interference avoidance (IDC) configuration message 324 may be transmitted using radio resource control (RRC) signaling, [0077], & [0086])

upon determining that in-device interference exists between uplink and downlink transmissions (see Fig. 1 i.e., uplink transmissions 109a-b & downlink transmissions 108a-b may cause in-device interference, Fig. 4 step 402 & & Para’s [0035] i.e., Communication between a wireless communication device 104 and either (or both) an eNB 102 and an access point 106 may be accomplished using transmission over a wireless link, including an uplink 109a-b and a downlink 108a-b. The uplink 109a-b refers to communication sent from a wireless communication device 104 to an eNB 102 or an access point 106. The downlink 108a-b refers to communications sent from an eNB 102 or an access point 106 to a wireless communication device 104, for the UE (see Fig. 1 i.e., wireless communication device 104 is a user equipment (UE) & Para [0032]), in two frequency bands; (see Fig. 1 i.e., LTE transceiver 110 & Wi-Fi transceiver 111 will operate on respective frequency bands & Para’s [0037] i.e., a wireless communication device 104 may be equipped with multiple radio transceivers and receivers & [0038] i.e., One of the difficulties of operating multiple transceivers simultaneously in the same device at the same time using adjacent frequencies (i.e., “two frequency bands”) or sub-harmonic frequencies is in trying to avoid interference caused by one transceiver’s transmission onto another transceivers receptions, [0039-0040] i.e., ISM frequency band occupied by Wi-Fi and Bluetooth, [0047] i.e., The In-device Coexistence Interference (IDC) Avoidance…addresses the coexistence scenarios that LTE-A, GNSS, Bluetooth, and Wi-Fi radios encounter when implemented in the same device and operating on adjacent or sub-harmonic frequencies (i.e., “two frequency bands”), [0048] i.e., When ISM transceivers (e.g., a Bluetooth transceiver 179 or a Wi-Fi transceiver 111) and a Long Term Evolution (LTE) transceiver 110 are implemented in the same wireless communication device 104, the uplink 109 transmission from the ISM transceiver may interfere with the Long Term Evolution (LTE) downlink 108 reception by the Long Term Evolution (LTE) transceiver 110. Likewise, the Long Term Evolution (LTE) transceiver 110 uplink 109 transmission may interfere with the ISM downlink 108 receptions…adjacent nature of frequency band allocations for Wi-Fi/Bluetooth and Long Term Evolution (LTE), [0050] i.e., The wireless communication device 104 may include an in-device coexistence interference avoidance (IDC) reporting module 112. The in-device coexistence interference avoidance (IDC) reporting module 112 may allow the wireless communication device 104 to collect in-device coexistence interference avoidance (IDC) assistance information and report the in-device coexistence interference avoidance (IDC) assistance information to the eNB 102 (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104), [0051] i.e., At the most complex mode, the in-device coexistence interference avoidance (IDC) reporting module 112 may operate in a “Coordinated within UE and with network” manner, whereby different radio technologies within the wireless communication device 104 are aware of possible coexistence problems and the wireless communication device 104 can inform the network about such problems, [0062] i.e., The in-device coexistence interference avoidance (IDC) reporting module 112 may maintain an interference indication variable 115 that tracks the state of interference. The interference indication variable 115 may be used to track whether interference is occurring between multiple transceivers on the wireless communication device 104, [0066], [0074] i.e., in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless communication device 304 to the eNB 302 indicating a coexistence problem (i.e., eNB 102 will determine in-device interference exists based on IDC assistance information reported by the wireless communication device 104) & [0077]) according to information on the UE accessing a network, (see Fig. 5 i.e., Wi-Fi beacon information 581 of (IDC) assistance information message 586 & Para’s [0020-0022], [0050] i.e., in-device coexistence interference avoidance (IDC) assistance information reported to the eNB includes Wi-Fi beacon information 181 (i.e., includes information on the UE accessing a network), [0052] i.e., The scan interval 139 is the amount of time between attempts to receive a beacon (i.e., information on the UE accessing a network), [0053] i.e., protocol offset 138 & scan offset 140 (i.e., information on the UE accessing a network), [0066], [0074] i.e., The in-device coexistence interference avoidance (IDC) configuration message 324 is sent in response to the in-device coexistence interference avoidance (IDC) assistance information message transmitted by the wireless device 304 to the eNB 302 indicating a coexistence problem, [0077] i.e., The eNB 402 may receive 402 an in-device coexistence interference avoidance (IDC) assistance information message from a wireless communication device 104. The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods with the occurrence of Wi-Fi beacon periods & [0080] i.e., The in-device coexistence interference avoidance (IDC) assistance information message 586 may include Wi-Fi beacon information 581 (i.e., includes information on the UE accessing a network))  
 
and according to the configuration information (see Fig. 4 i.e., step 406 & Para’s [0025], [0072], [0074-0075], [0077], & [0086]), in a time interval during which a base station (see Fig. 1 i.e., Access Point 106 & Para [0034] i.e., An access point 106 may also be referred to as a base station) sends control data of the downlink transmission in one of the two frequency bands, (see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, [0044-0046] i.e., If an access point 106 has buffered frames (i.e., “downlink transmission” in Wi-Fi frequency band)  for a station, it will indicate this in the traffic indication map (TIM), which is sent with each beacon frame (i.e., “control data”)…Each station learns through the traffic indication map (TIM) in the beacon (i.e., “control data”) whether the access point 106 buffered any frames destined to them (i.e., “downlink transmission” in Wi-Fi frequency band) while they were in the doze state…Mobile stations should also awake at times determined by the access point when broadcast/multicast (BC/MC) frames are to be transmitted. This time is indicated in the beacon frames as the delivery traffic indication map (DTIM), [0048] i.e., ISM downlink 108 receptions, & [0063] i.e., Wi-Fi transmission periods (i.e., “time interval”) & [0069] i.e., Traffic Indication Message (TIM) element (carried by the Wi-Fi beacon) includes six fields (i.e., “control data” for downlink transmissions to the UE 104 in Wi-Fi frequency band)).

stop the uplink transmission in at least one of the two frequency bands (see Fig. 1 & Para’s [0038] & [0047-0048] i.e., LTE frequency band) or performing power back-off for the uplink transmission in the at least one of the two frequency bands, (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)). 

While Park discloses mitigating the in-device interference for the UE which exists between uplink and downlink transmissions between the eNB 102 and Access Point 106 communicating with the wireless communication device 104 (Park, see Fig. 1 i.e., downlink (DL) 108, uplink (UL) 109 & Para’s [0032-0034] i.e., eNB 102 & AP 106 performs DL/UL wireless communications with the wireless communication device 104, [0048-0050], [0066-0068], & [0077]), Park does not disclose the method is performed by a single base station. However the claim feature would be rendered obvious in view of  Ahluwalia et al. US (2017/0105221).
   
see Figures 1-2 i.e., base station 5 comprises a (H)enB and access point (AP) & Para’s [0005] & [0033-0034] i.e., the base station 5 is a dual mode base station (dual FAP) which comprises an LTE home base station (HeNB) part 5-1 and a non-LTE access point (AP) part 5-2 (e.g., a Wi-Fi AP). In this example, the HeNB part 5-1 and the AP part 5-2 are co-located (and hence they share at least some hardware and/or software components). 

(Ahluwalia suggests the base station 5 alleviates in-device coexistence (IDC) interference arising in a UE device, by exchanging information between the AP and HeNB via a dedicated interface (see Fig. 2 i.e., dedicated interface between AP and HeNB) which results in reduction of the interference and in turn may increase the overall data throughput, (see Fig. 3 & Para’s [0006-0014] i.e., undesired interference arises as a result of communication occurring concurrently in the same mobile device (for example, as a result of concurrent use of LTE and non-LTE radio technologies), the interference is sometimes referred to as ‘in-device coexistence (IDC) interference which causes an ‘in-device coexistence (IDC) situation, [0018] i.e., techniques for alleviating interference (hence improving data throughput), [0037-0042] i.e., Returning to Fig. 1, the dual FAP 5 is beneficially configured to alleviate any such in-device coexistence (IDC) interference & [0049-0060] i.e., vi) the HeNB part 5-1 may obtain timing information from the AP part 5-2, using which information the HeNB part 5-1 may be arranged to avoid scheduling any uplink (LTE) communications (at least in LTE Band 7) at least for the duration of any ISM transmission by the AP part 5-2 in Wi-Fi Channel 14 & [0062] i.e., reduction of interference…This in turn may increase the overall data throughput). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the eNB 102 and the access point 106 disclosed in Park to be combined into a single base station such as the base station 5 disclosed in the teachings of Ahluwalia who discloses combining an access point and a base station into a single base station 5 which would result in stopping the uplink transmission in at least one of the two frequency bands  in a time interval during which the single base station sends control data of the downlink transmission in one of the two frequency bands, because the motivation lies in Ahluwalia that the dual mode base station 5 alleviates in-device coexistence (IDC) interference arising in a UE device, which results in reduction of the interference and in turn may increase the overall data throughput. 
  
Regarding Claim 41, Park discloses the method according to claim 11, wherein the control data comprise control signaling and a reference signal, or the control data comprise the control signaling. (see Para’s [0044] i.e., traffic indication map (TIM) (i.e., “control signaling”), which is sent with each beacon frame, [0045-0046] i.e., Each station learns through the traffic indication map (TIM) (i.e., “control signaling”) in the beacon whether the access point 106 buffered any frames destined to them & [0069] i.e., Traffic indication Message (TIM) element (i.e., “control signaling”) (carried by the Wi-Fi beacon)). 


s 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US (2013/0114583) in view of Ahluwalia et al. US (2017/0105221) as applied to claims 2 and 10 above, and further in view of Yang et al. US (2020/0128553). 

Regarding Claims 7 and 17, Park in view of Ahluwalia discloses the method  according to claims 2 and 10, wherein the first frequency band belongs to a frequency band for Long Term Evolution (LTE), (Park, see Fig. 1 i.e., LTE transceiver 110 & Para’s [0038] & [0047-0048] i.e., LTE, Bluetooth and Wi-Fi radios operating on adjacent or sub-harmonic frequencies). 

and the second frequency band belongs to a frequency band for Wi-Fi (Park, see Fig. 1 i.e., Wi-Fi Transceiver 111& Para’s [0038] & [0047-0048] i.e., LTE, Bluetooth, and Wi-Fi radios operating on adjacent or sub-harmonic frequencies), but does not disclose the second frequency band belongs to a frequency band for a New Radio (NR). However the claim feature would be rendered obvious in view of Yang et al. US (2020/0128553).  

Yang discloses a UE supports a first frequency band belongs to a frequency band for Long Term Evolution (LTE), (see Para [0098] i.e., a UE supports both LTE transmission and NR transmission…frequency bands of an LTE carrier & [0100])
And a second frequency band which belongs to a frequency band for a New Radio (NR), (see Para [0098] i.e., a UE supports both LTE transmission and NR transmission…frequency bands of an NR carrier & [0100])

see Para’s [0098-0100]) and that it is beneficial to reducing the interference and improving the transmission reliability (see Para’s [0119] & [0133])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the wireless transceivers in the wireless communication device disclosed in Park in view of Ahluwalia discloses which identify in-device coexistence interference between their adjacent frequency bands which includes a second frequency band, for the second frequency band to belong to a frequency band for a New Radio (NR) as disclosed in the teachings of Yang who discloses identifying in-device coexistence interference such as harmonic interference in the LTE transmission and NR transmission frequency bands supported by a UE which supports both LTE transmission and NR transmission because the motivation lies in Yang that it is beneficial for reducing the interference and improving the transmission reliability based on the determined in-device coexistence interference in NR transmission. 

6.	Claims 3, 11, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US (2013/0114583) in view of Ahluwalia et al. US (2017/0105221) as applied to claims 1, 9, and 41 above, further in view of Yang et al. US (2020/0128553), and further in view of Immonen et al. US (2013/0194938).   



Park, see Para’s [0051], [0074], & [0077]), sending, by the base station, the configuration information to the UE (see Para [0077]), wherein the configuration information is used to instruct the UE (Park, see Para [0077]) to, in the time interval during which the base station sends the control data of the downlink transmission in one of the two frequency bands, (Park, see Para’s [0019] i.e., Wi-Fi beacon periods (i.e., “time-interval”), [0041] i.e., Periodically (once every beacon interval), the access point 106 may send a beacon (i.e., “control data”) to the wireless communication device 104 indicating whether or not the wireless communication device 104 has any data buffered at the access point 106, & [0044-0046]). 

stop the uplink transmission in the at least one of the two frequency bands (see Para’s [0019], [0022] i.e., The IDC assistance information message may be used to align the LTE uplink inactivity periods (i.e., uplink transmission is inactive or stopped or power back-off is performed for uplink transmission in LTE frequency band) for the wireless communication device with the Wi-Fi beacon period, [0026], [0065] & [0066] i.e., Upon receiving in-device coexistence interference avoidance (IDC) assistance information from the wireless communication device 104, the in-device coexistence interference avoidance (IDC) mitigation module 116b may use smart scheduling to ensure that LTE procedures do not collide with Wi-Fi beacon related procedures…LTE uplink data does not impact the PDCCH, [0068] i.e., the eNB 102 may not schedule any LTE protocol resources that would result in an uplink transmission by the wireless communication device 104 that coincide with the Wi-Fi beacon reception period, [0075], The in-device coexistence interference avoidance (IDC) configuration message 324 may configure an in-device coexistence interference avoidance (IDC) mitigation procedure (i.e., DRX)  for the in-device coexistence interference avoidance (IDC) mitigation module 116a on the wireless communication device 304 & [0077] i.e., The eNB 102 may align 404 the occurrence of LTE UE drx-inactivity periods (i.e., uplink transmission is stopped or power back-off is performed for uplink transmission in LTE frequency band ) with the occurrence of Wi-Fi beacon periods. In other words, the eNB 102 may ensure that no LTE UE uplink transmissions (i.e., LTE uplink transmissions are stopped or power-back off is performed) are scheduled during the Wi-Fi beacon periods & [0094] i.e., During the 30 ms drx-Inactivity, the LTE uplink 954 is not active (i.e., LTE transmission is stopped)), but does not disclose comprises the claim features of: when it is determined that intermodulation interference exists between the uplink transmission in both a first frequency band and a second frequency band and the downlink transmission in the first frequency band for the UE. However the claim feature of determining intermodulation interference exists according to such configuration would be rendered obvious in view of Yang et al. US (2020/0128553). 

Yang discloses when it is determined that intermodulation interference exists between the uplink transmission in both a first frequency band and a second frequency band and the downlink transmission in the first frequency band for a UE, (see Para’s [0098] i.e., a UE supports both LTE transmission and NR transmission…However, due to frequency bands of an LTE carrier and an NR carrier, there may be some harmonic or intermodulation interference in the LTE transmission and NR transmission which are performed simultaneously, thereby reducing sensitivity of a receiver,   [0101] i.e., For another example, a UE is configured with an LTE carrier of Band 1 and Band 7 simultaneously, and a frequency band range of an NR carrier is 3400-3800 MHz. If an uplink of Band 7 and an uplink of NR perform transmission simultaneously, the generated intermodulation interference of 5th order will affect sensitivity of a downlink receiver on the Band 1).

(Yang suggests a need for providing a solution for the above problems such as the intermodulation interference (see Para [0103])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transceivers disclosed in the wireless communication device which supports transmission of different communication systems such as LTE and Wi-Fi on respective frequency bands as disclosed in Park in view of Ahluwalia to include determining whether intermodulation interference exists between the uplink transmission in both a first frequency band and a second frequency band and the downlink transmission in the first frequency band by the UE according to the intermodulation interference determination existing in the UE disclosed in Yang who discloses determining that intermodulation interference exists because the motivation lies in Yang that there is a need for providing 

While Park discloses the claim feature of determining a second time interval during which the control data of the downlink transmission in the first frequency band is to be sent, (see Fig. 1 & Para’s [0048] i.e., LTE downlink 108 reception will comprise a PDCCH, [0066] i.e., physical downlink control channel (PDCCH) (i.e., “second time interval”) of downlink 108a of the LTE network will include control data of the downlink transmission in a first frequency band), the combination of Park in view of Ahluwalia, and further in view of Yang does not disclose the claim features of resolving the existing intermodulation interference in the UE by sending second configuration information and third configuration information to the UE, wherein the second configuration information is used to instruct the UE to, in the second time interval, stop the uplink transmission in the first frequency band or send the uplink transmission in the first frequency band at a reduced transmission power, and the third configuration information is used to instruct the UE to, in the second time interval, stop the uplink transmission in the second frequency band or send the uplink transmission in the second frequency band at the reduced transmission power. However the claim features for resolving the intermodulation interference would be rendered obvious in view of Immonen et al. US (2013/0194938).   

Immonen discloses when it is determined that intermodulation interference exists in a UE, (see Fig. 4 i.e., FUL1 & FUL2 cause intermodulation interference on ISM band, Fig.’s 11-14 & Para’s [0047] i.e., active UL communications produce intermodulation products at certain frequencies, [0051] i.e., intermodulation interferences in non-3GPP bands (herein ISM), [0052] i.e., different frequency bands providing frequency ranges used for UL communications, that is two UL communications UL1 and UL2 with frequencies FUL1 and FUL2, [0056] i.e., in order to decrease the interferences caused by communications such as UL1 and UL2 communications on other communications such as those via the ISM band or WLAN band, as indicated in Fig. 4, either one of the at least two communications, i.e. carriers or the like on the respective frequency band causing the above described IDC interference through intermodulation (IMD2) is deactivated for at least a predetermined time or in intervals, [0071], [0082] i.e., intermodulation interference, [0104] i.e., Fig.’s 11 to 14 illustrate different scenarios of communications where UL communications in LTE-A using inter-bad CA co-exist with DL communications on an ISM band, [0105] i.e., both UL communications and the DL communication are active simultaneously, causing corresponding distortion and desense at the DL communication & [0116])

determining a second time interval during which downlink transmission in a downlink frequency band  is to be sent, (see Para’s [0056-0057] & [0058] i.e., the UE 10 conducts a deactivation process in which either of the LTE-A UL communications is not transmitted during times (i.e., “second time interval”) when data is received via the other radio communication (WLAN), [0064], [0068], & [0121])

see Fig. 8 i.e., S320 & Fig. 10 i.e., Deactivation Informing 213 will generate second and third configuration information used for deactivating each the UL frequency bands causing the intermodulation interference, [0095], & Para’s [0102] i.e., the processor 21 comprises a sub-portion 213 as a processing portion which is usable as a portion for informing the UE about the deactivation)

wherein the second configuration information is used to instruct the UE (see Para’s [0095] i.e., deactivation of a carrier for UL1 may be a “second configuration” informed to the UE 10, [0102], & [0108] i.e., UL1 is deactivated) to, in the second time interval, stop the uplink transmission in the first frequency band (see Fig. 14 & Para’s [0058] i.e., the UE 10 conducts a deactivation process in which either of the LTE-A UL communications is not transmitted during times (i.e., “second time interval”) when data is received via the other radio communication (WLAN), [0074] i.e., a deactivation procedure is conducted so as to deactivate either one of carriers of the at least two frequency bands of the first set of communications, in case the interference situation is determined…and a denial process for inhibiting a transmission on the selected carrier for a predetermined time based on the determined interference situation, & [0108] i.e., UL communication on UL1 is deactivated (e.g., UL1 is denied or TX grant is not allocated) (i.e., “second configuration”). In other words, the denied/not allocated UL communication changes in such a way that the UL communications are not active concurrently) or send the uplink transmission in the first frequency band at a reduced transmission power, 
see Para’s [0095] i.e., deactivation of a carrier for UL2 may be a “third configuration” informed to the UE 10, [0102], & [0108] i.e., UL2 is deactivated) to, in the second time interval, stop the uplink transmission in the second frequency band (see Fig. 14 & Para’s [0058] i.e., the UE 10 conducts a deactivation process in which either of the LTE-A UL communications is not transmitted during times (i.e., “second time interval”) when data is received via the other radio communication (WLAN), [0074] i.e., a deactivation procedure is conducted so as to deactivate either one of carriers of the at least two frequency bands of the first set of communications, in case the interference situation is determined…and a denial process for inhibiting a transmission on the selected carrier for a predetermined time based on the determined interference situation, & [0108] i.e., UL communication on UL1 is deactivated (e.g., UL1 is denied or TX grant is not allocated), (i.e., “second configuration”) and UL communication on UL2 is deactivated (e.g., UL2 is denied or TX grant is not allocated) (i.e., “third configuration”). In other words, the denied/not allocated UL communication changes in such a way that the UL communications are not active concurrently)

 or send the uplink transmission in the second frequency band at the reduced transmission power 

Immonen suggests deactivation of the uplink communications in their respective frequency bands is for resolving the intermodulation interference experienced by a see Fig. 14 & Para’s [0056] & [0108] i.e., UL communication on UL1 and UL communication on UL 2 is deactivated. In other works, the denied/not allocated UL communication changes in such a way that the UL communications are not active concurrently. As a result, in times where either of the UL communications id deactivated, there is neither distortion or desense on ISM DL, even if the ISM DL communication and the other UL communication are active).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing that when it is determined that intermodulation interference exists between the uplink transmission in both a first frequency band and a second frequency band and the downlink transmission in the first frequency band in the UE as disclosed in Park in view of Ahluwalia, and further in view of Yang to deactivate the uplink transmission in the first frequency band and the second frequency band during the second time interval when PDCCH or control data of the LTE downlink transmission is sent for resolving the intermodulation interference by implementing the deactivation procedure performed in the teachings of Immonen who discloses deactivation of uplink transmissions in their respective frequency bands when intermodulation interference is experienced in the UE based on the uplink transmissions because the motivation lies in Immonen that the deactivation of the uplink communications in their respective frequency bands is for resolving the intermodulation interference experienced by a downlink transmission in its respective frequency band of the UE.

Regarding Claim 11, the claim is directed towards a method which performs the same claim limitations as the method according to claim 1. Therefore claim 11 is rejected as obvious over Park in view of Ahluwalia, further in view of Yang, and further in view of Immonen as in claim 3.  

Regarding Claim 42, the combination of Park in view of Ahluwalia, further in view of Yang, and further in view of Immonen discloses the method according to claim 41, wherein when the control data comprises the control signaling only (Park, see Para’s [0044-0046], & [0069]), each of the second configuration information and the third configuration information (Immonen, see Para’s [0095], [0102], & [0108]) comprises a second interference coordination policy (Immonen, see Para’s [0095], [0102], & [0108] i.e. deactivation procedure performed by UE may be a second interference coordination policy for resolving the intermodulation interference), and the second interference coordination policy comprises: the UE delays sending the uplink transmission in both the first frequency band and the second frequency band for a length of the second time interval, (Immonen, see Fig. 14 & Para’s [0058] i.e., the UE 10 conducts a deactivation process in which either of the LTE-A UL communications is not transmitted during times (i.e., “second time interval”) when data is received via the other radio communication (WLAN), [0074] i.e., a deactivation procedure is conducted so as to deactivate either one of carriers of the at least two frequency bands of the first set of communications, in case the interference situation is determined…and a denial process for inhibiting a transmission on the selected carrier for a predetermined time based on the determined interference situation, & [0108] i.e., UL communication on UL1 is deactivated (e.g., UL1 is denied or TX grant is not allocated) (i.e., “second configuration”). In other words, the denied/not allocated UL communication changes in such a way that the UL communications are not active concurrently) or a second set power value by which a transmission power is to be reduced.  

Regarding Claim 43, the combination of Park in view of Ahluwalia, further in view of Yang, and further in view of Immonen discloses the method according to claim 42, wherein the according to the second configuration information and the third configuration information (Immonen, see Para’s [0095], [0102], & [0108]), in the second time interval (Immonen, see Para [0058]), stopping the uplink transmission in both the first frequency band and the second frequency band comprises: according to the second interference coordination policy, (Immonen, see Para’s [0095], [0102], & [0108] i.e. deactivation procedure performed by UE may be a second interference coordination policy for resolving the intermodulation interference)

delaying sending the uplink transmission in both the first frequency band and the second frequency band for at least the length of the second time interval, (Immonen, see Fig. 14 & Para’s [0058] i.e., the UE 10 conducts a deactivation process in which either of the LTE-A UL communications is not transmitted (i.e., “delayed”) during times (i.e., “second time interval”) when data is received via the other radio communication (WLAN), [0074] i.e., a deactivation procedure is conducted so as to deactivate either one of carriers of the at least two frequency bands of the first set of communications, in case the interference situation is determined…and a denial process for inhibiting a transmission (i.e., “delayed”) on the selected carrier for a predetermined time based on the determined interference situation, & [0108] i.e., UL communication on UL1 is deactivated (e.g., UL1 is denied or TX grant is not allocated) (i.e., “second configuration”). In other words, the denied/not allocated UL communication changes in such a way that the UL communications are not active concurrently).

or the sending the uplink transmission in both the first frequency band and the second frequency band at the reduced transmission power comprises: sending the uplink transmission in both the first frequency band and the second frequency band at a transmission power reduced by the second set power value.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461